UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166171 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5940 South Rainbow Boulevard, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesý No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:48,322,128 shares of common stock as of August 13, 2012 RESPECT YOUR UNIVERSE, INC. FOR THE SIX MONTHS ENDED JUNE 30, 2012 INDEX TO FORM 10-Q PART I Page Item 1 Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 Controls and Procedures 29 PART II Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 4 Mine Safety Disclosures 30 Item 5 Other Information 30 Item 6 Exhibits 31 Signatures 32 2 PART I Item 1 Financial Statements Respect Your Universe, Inc. (A Development Stage Company) Balance Sheets June 30, 2012 December 31, 2011 Assets Unaudited Current assets Cash $ $ Inventory Deposits Prepaid expenses Other current assets - Total current assets Property and equipment, net Other assets Intangible assets, net Prepaid expenses, net of current portion Deposits - Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities - related party Due to factor, net - Loans payable - related party - Current portion of capital lease - Total current liabilities Long-term liabilities Capital lease, net of current portion - Total long-term liabilities - Stockholders’ equity Common stock, $0.001 par value, 500,000,000 shares authorized; 42,439,628 and 40,839,628 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements 3 Respect Your Universe, Inc. (A Development Stage Company) Statements of Operations Unaudited From November 21, 2008 Three Months Ended Six Months Ended (Inception) to June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 June 30, 2012 Revenues, net $ $
